                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MISSOURI

KIMBERLY SCHLICHTER,                              )
     Plaintiff,                                   )
                                                  )
v.                                                )   Case No. 4:18-cv-403
                                                  )
UNUM GROUP and                                    )
PROVIDENT LIFE AND ACCIDENT                       )
INSURANCE COMPANY                                 )
     Defendants.                                  )

                                       Certificate of Service

         The undersigned hereby certificates that Defendants' Responses to Plaintiff's Rule

30(b)(6) Deposition Notice Duces Tecum For Defendant Unum Group were served on October

4, 2018, via electronic mail, to: Talia Ravis, travis@erisakc.com and Chad Beaver,

cbeaver@beaver-law.com

                                                  Respectfully submitted,
                                                  STINSON LEONARD STREET LLP

                                                  By: s/William E. Hanna
                                                      William E. Hanna, MO # 39556
                                                      Christopher J. Leopold, MO # 51407
                                                      1201 Walnut, Suite 2900
                                                      Kansas City, MO 64106-2150
                                                      (816) 842-8600 / (816) 691-3495 (F)
                                                      william.hanna@stinson.com
                                                      chris.leopold@stinson.com

                                                  ATTORNEYS FOR DEFENDANTS

                                       Certificate of Service

      I certify that on October 9, 2018, a copy of the above was served via the Court's CM/ECF
System, which sent notice to all parties receiving electronic notices.

                                                                s/William E. Hanna
                                                                Attorney for Defendants




145030560.1   Case 4:18-cv-00403-FJG Document 21 Filed 10/09/18 Page 1 of 1
